Citation Nr: 1029782	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for renal insufficiency.  

2.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and April 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Service-connection has been established for coronary 
artery disease, currently rated as noncompensable.  On the 
October 2004 VA examination, it was reported that testing 
showed a metabolic equivalent (METs) of 7.  See 38 C.F.R. 
§ 4.104.  Thus, the record raises the issue of entitlement 
to a compensable rating for the service-connected coronary 
artery disease.  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have renal insufficiency as a result of 
disease or injury during his active service or as a result of a 
service-connected disability, including diabetes mellitus.  

2.  The service connected diabetes mellitus is manifested by a 
need for medication and restricted diet.  There is no need for 
regulation of activities (avoidance of strenuous occupational and 
recreational activities).  More than one daily injection of 
insulin is not required.  There have been no episodes of 
ketoacidosis or hypoglycemic reactions requiring hospitalization.  
The Veteran does not need to visit his diabetic care provider 
more than once every several months.  There is no progressive 
loss of weight or strength or other complication.  


CONCLUSIONS OF LAW

1.  Renal insufficiency was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected disease or injury.    38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).  

2.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the VCAA 
was sent to the claimant in February 2005.  Thereafter, he was 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in July 2008.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  A May 2006 letter 
also provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  Reports and records 
from private care givers have been obtained, as well ads VA 
medical records.  The Veteran has had VA examinations and a 
medical opinion has been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for Renal Insufficiency

The Veteran contends that he has renal insufficiency due to his 
service-connected diabetes mellitus, which has been service-
connected based on his herbicide exposure.  

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2009); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

Any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be compensated.  
Thus when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Background

In a letter dated in March 2001, a private physician, S. A. C., 
M.D., reported that the Veteran was diagnosed with diabetes 
mellitus and hypertension in April 1997.  A February 2002 
decision by the RO granted service-connection for diabetes 
mellitus, type II.  An April 2002 RO decision granted service-
connection for coronary artery disease and denied service-
connection for hypertension.  These decisions were not appealed.  

In October 2004, the Veteran had a VA examination for his 
diabetes mellitus.  Laboratory tests were done.  It was noted 
that he had an elevated serum creatinine level and an estimated 
glomerular filtration rate consistent with moderate decreasing 
glomerular filtration.  The doctor commented that further tests 
were needed and, based on the results, it might be possible to 
relate the Veteran's diabetes to his hypertension and to his 
decreased renal function.  In an addendum, it was reported that 
October 2004 laboratory studies revealed no evidence of 
proteinuria or microalbuminuria.  Therefore, the examiner 
concluded that there was no laboratory data to relate the 
Veteran's hypertension to his diabetes.  

A request to private physician, S. C. M., M.D. produced reports 
from him and his predecessors beginning in April 2003.   Through 
October 2004, these reports focused on treatment of the Veteran's 
diabetes and did not address renal insufficiency.  In December 
2004, the doctor reviewed records from a previous physician.  The 
doctor listed renal insufficiency, noting that creatinine levels 
were between 1.5 And 1.6.  It was also noted that the Veteran had 
not had a 24 hour creatinine clearance test.  

The VA physician who examined the Veteran in October 2004, and 
recommended further tests, examined him again in March 2005.  She 
noted that the recommended tests were done in October 2004 and 
revealed no evidence of proteinuria or microalbuminuria.  
Therefore, the doctor concluded that there was no evidence that 
would allow her to relate the Veteran's hypertension to his 
diabetes.  As to the renal insufficiency, the examiner reported 
that the claims folder was reviewed.  The Veteran's history and 
the December 2004 letter from Dr. S. C. M. were discussed with an 
emphasis on laboratory findings.  The history and laboratory 
findings were interpreted and explained.  It was noted that the 
Veteran had evidence of renal insufficiency given the elevation 
in the serum creatinine value as well as evidence of proteinuria 
that represented renal insufficiency due to hypertension.  It was 
noted that further laboratory studies were done in March 2005 and 
there was no evidence of proteinuria or of microalbuminuria.  The 
doctor restated that the Veteran's renal insufficiency with 
elevated serum creatinine values and reduced estimated glomerular 
filtration rate was more likely than not due to his essential 
hypertension.  She reiterated that there was no objective 
laboratory data to allow for a relation between the Veteran's 
hypertension and his type II diabetes mellitus.  Further, given 
the absence of proteinuria or microalbuminuria since the diabetes 
mellitus was diagnosed, the Veteran's renal insufficiency was not 
due to the diabetes.  

In July 2005, Dr. S C. .M. entered an impression of renal 
insufficiency, noting the Veteran's last creatinine clearance.  
Treatment involved maintaining good blood pressure control.  In 
July 2006, the doctor wrote that the Veteran had diabetes and 
hypertension which were both associated with renal insufficiency.  
He had a creatinine level of 1.6 and a history of diabetes 
requiring insulin.  

When the Veteran was seen at the VA primary care clinic in 
December 2006, there was an assessment of mild CRI (chronic renal 
insufficiency) - likely a combination of longstanding DM 
(diabetes mellitus) and HTN (hypertension) although the 
hypertension had been under excellent control for the past couple 
of years.  This assessment was carried forward, without 
explanation, in VA clinical notes dated in June 2007, December 
2007, and June 2008.  

In April 2007, the physician who provided the October 2004 and 
March 2005 VA examinations reviewed the claims folder and 
supplied a medical opinion.  The reports from the private 
physician, as well as the VA clinical notes were considered.  The 
doctor expressed the opinion that the Veteran's chronic kidney 
disease, renal insufficiency, as evidenced by elevated serum 
creatinine and reduced estimated glomerular filtration, was not 
aggravated by his diabetes mellitus, type II.  She was also of 
the opinion that the chronic kidney disease, renal insufficiency, 
was most likely caused by the non-service-connected hypertension.  
Further, she stated that there was no objective evidence of 
aggravation above and beyond the natural progress of the non-
service-connected condition caused by the service-connected 
condition.  The doctor provided a detailed explanation in which 
she reviewed the Veteran's medical history with an emphasis on 
the laboratory findings.  She concluded that, given the absence 
of proteinuria or microalbuminuria since the diabetes was 
diagnosed, the Veteran's renal insufficiency was not due to 
diabetes.  

Conclusion

There is no dispute that it is possible for diabetes mellitus to 
cause or contribute to cause renal insufficiency.  However, like 
most of our bodily organs, the kidney can be the subject of 
numerous diseases and injuries.  The mere presence of diabetes 
does not mean that it caused or contributed to renal 
insufficiency.  To establish a connection based on the mere 
presence of the diabetes would require a medical opinion and 
there is no such opinion of record.  See 38 C.F.R. § 3.159 (a) 
(2009).  

The medical opinions from the VA physician who examined the 
Veteran in October 2004 and March 2005 and reviewed the records 
in April 2007 repeatedly explain that renal insufficiency due to 
diabetes would be manifested by proteinuria or microalbuminuria.  
However, those manifestations have been absent on repeated 
laboratory studies.  On the other hand, there are brief comments 
from VA and private physicians linking the renal insufficiency to 
diabetes and hypertension, without any real explanation.  They 
address the laboratory findings showing the presence of renal 
insufficiency, such as elevated serum creatinine level and 
decreased estimated glomerular filtration rate.  However, they 
completely fail to address the significance of the recent tests 
showing an absence of proteinuria or microalbuminuria.  Thus, 
because the opinions against the claim are better explained, have 
fully discussed the laboratory findings, and have considered the 
Veteran's history in detail, the Board finds that these opinions 
outweigh the opinions supporting the claim, which are not 
adequately explained and do not address all pertinent laboratory 
findings.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

A Disability Rating in Excess of 20 Percent for Diabetes Mellitus

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The following ratings are assigned for diabetes mellitus:  
	Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated....................................................100 percent;  
	Requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated.....................................60 percent; 
	Requiring insulin, restricted diet, and regulation of 
activities.........40 percent; 
	 Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted 
diet.............................................................
..................................20 percent; 
	Manageable by restricted diet 
only..................................................10 percent.  
	Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to support a 
100 percent evaluation. Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  
38 C.F.R. § 4.119, Code 7913 (2009).  

Background

In August 2004, the Veteran requested an increased rating, noting 
that his service-connected diabetes mellitus, type II, now 
required insulin.  Indeed, the records show that the Veteran uses 
insulin once a day, in the evening.  However, the requirement for 
insulin is part of the criteria for the current 20 percent 
rating.  The next higher rating, 40 percent requires regulation 
of activities.  This means avoidance of strenuous occupational 
and recreational activities.  In his notice of disagreement, the 
Veteran explained that he was having hypoglycemic reactions at 
work and needed to avoid strenuous activities to prevent the 
reactions.  He reported that his private physician endorsed 
avoiding running or other strenuous exercises and activities.  

A September 2004 report from a private diabetes center shows the 
Veteran was told to start exercising, probably walking, 15 to 30 
minutes, 2 to 3 times a week.  

In September 2004, S. C. F, M.D. reported that the Veteran 
required insulin and a strict diet.  His physical activity 
required monitoring.  

When seen for a VA diabetes examination, in October 2004, the 
Veteran reported that he was initially placed on oral 
hypoglycemic medications as well as a diabetic diet.  In August 
2004, he began insulin therapy.  He denied a history of 
ketoacidosis or hospitalization for diabetes.  He did report 
experiencing hypoglycemic reactions once a day since February 
2004.  They were associated with dizziness, confusion, and 
diaphoresis.  He also reported fatigue and avoided strenuous 
activity to prevent hypoglycemic reactions.  He saw his diabetes 
care provider every 2 months on the average.  He denied anal 
pruritus, loss of strength, bowel or bladder impairment, stroke, 
or myocardial infarction.  He reported that pruritic skin lesions 
began with the use of insulin.  There was no known history of 
diabetic retinopathy.  The Veteran complained of pain in both 
feet on prolonged standing or walking.  He denied paresthesias, 
dyesthesias, or other sensory abnormalities.  It was noted that a 
June 2003 electromyogram study disclosed no focal abnormalities.  
Physical examination showed the extremities had no clubbing, 
cyanosis, or edema.  There were several subcentimeter 
erythematous lesions on both lower extremities.  There was no 
induration, but the lesions were pruritic.  Strength in the upper 
and lower extremities was grossly intact.  Sensory function was 
grossly intact.  Laboratory data was reviewed.  Glucose was 132.  
The examiner concluded that the Veteran had evidence of diabetes 
mellitus, type II.  

In October 2004, Dr. S. C. M. noted the Veteran did not have a 
regular exercise program and recommended that he exercise and 
lose weight.  

A VA clinical note dated in November 2004 shows the Veteran's 
sugars had improved with insulin and he was exercising regularly.  

In December 2004, Dr. S. C. M. noted that the Veteran denied any 
headaches, visual disturbance, focal numbness or weakness, chest 
pain, shortness of breath, cough, hemoptysis, abdominal pain, 
change in bowel habits, hematochezia, dysuria, frequency, rashes, 
joint swelling, arthralgias, myalgias, seizures, anxiety, 
depression, or constitutional symptoms.  Fasting glucose was 78.  
The impression was diabetes mellitus.  It was commented that 
control was excellent and he had no hypoglycemia.  

In July 2005, Dr. S. C. M. reported that the Veteran's diabetes 
was under good control, ranging between 90 and 110 in the 
morning.  He had been watching his diet more carefully and his 
blood sugars had been overall very well-controlled.  He 
occasionally had hypoglycemia normally 3-4 hours after breakfast 
but had no other symptoms.  He had no chest pain or shortness of 
breath on exertion.  He denied heat or cold  intolerance.  Weight 
had been steady.  Examination led to the impression that the 
Veteran had diabetes and control was excellent.  

In July 2006, Dr. S. C. M. wrote that the Veteran had a history 
of diabetes requiring insulin.  

A VA clinical note dated in December 2006 shows the Veteran had 
not been strict with his diet and exercise program.  His sugars 
had been running higher than usual.  He was still using insulin 
in the evening and oral hypoglycemics.  The assessment was 
diabetes mellitus and it was recommended that the Veteran 
continue his insulin and oral medications.  

VA clinical notes continued to follow the Veteran's progress 
through July 2008.  In June 2008, it was reported that the 
Veteran's sugars had improved with a change of medication in 
February 2008.  There were no further comments about exercise or 
exertion.  

Conclusion

As noted above, the Veteran's use of insulin once a day is 
consistent with the current 20 percent rating.  The next higher 
rating requires that, in addition to medication and diet, the 
claimant be required to regulate his activities.  That is, to 
avoid strenuous occupational and recreational activities.  We 
note that the Veteran has several health problems and he may well 
feel more comfortable avoiding strenuous activities.  However, 
his doctors have consistently advised him to exercise.  Nothing 
in the record shows that either VA or private physician have 
actually advised the Veteran to regulate his activities.  His 
previous private physician, Dr. S. C. F. wrote that his physical 
activity required monitoring.  That does not say he should avoid 
activity and could even be read as indicating that activity was 
needed.  But the decision does not turn on the ambiguous wording 
of one brief letter.  Overall, the evidence on this issue shows 
that the service-connected diabetes mellitus actually requires 
exercise and does not require the Veteran to regulate his 
activities.  

Further, the evidence shows that none of the other criteria for a 
higher rating are present.  The Veteran uses one does of insulin 
in the evening.  More than one daily injection of insulin is not 
required.  There have been no episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.  The Veteran 
sees his diabetic care provider once every several months.  There 
is no competent medical evidence of progressive loss of weight or 
strength or other complication.  

Once again, the medical records provide a preponderance of 
evidence that overwhelms the Veteran's claim.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the service-connected 
diabetes mellitus, type II has not significantly changed and 
uniform rating is appropriate in this case.  At no time during 
the rating period has the disability exceeded the criteria for a 
20 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the diabetic manifestations are adequately compensated by the 
rating schedule.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
the Board finds that there has been no showing by the Veteran 
that this service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating schedule.  
In the absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The evidence pertaining to the increased 
rating claim in this case shows that the diabetes mellitus does 
not render the Veteran unemployable.  That is, the record here 
does not raise a TDIU claim.  


ORDER

Service connection for renal insufficiency is denied.  

A disability rating in excess of 20 percent for diabetes mellitus 
is denied.   



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


